              Case 1:18-cv-05175-VSB-KHP Document 118 Filed 09/11/20 Page 1 of 1




                                                                                                    09/11/2020



  JAMES E. JOHNSON                            THE CITY OF NEW YORK                STEPHANIE M. VILELLA ALONSO
  Corporation Counsel                           LAW DEPARTMENT                          Assistant Corporation Counsel
                                                                                                Phone: (212) 356-2318
                                              100 CHURCH STREET                                   Fax: (212) 356-3559
                                              NEW YORK, NY 10007                                 svilella@law.nyc.gov



                                                                               September 11, 2020

         VIA ECF
         Honorable Katharine H. Parker
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                Re:     Tyreik Williams v. City of New York, et al., 18-CV-5175 (VSB) (KHP)

         Your Honor:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel of the City of New York, representing defendants City of New York,
         Commissioner Brann, and Bureau Chief Yolanda Canty in the above-referenced matter.
         Defendants write respectfully to inform the Court that the parties have tentatively reached a
         settlement agreement in the above-referenced matter. The parties are in the process of
         exchanging and reviewing settlement paperwork, including a Stipulation and Order of Dismissal.
         This will be submitted to the Court as soon as it is executed with the settlement paperwork. The
         parties respectfully request that all deadlines, including the Telephone Conference, presently
         scheduled for September 24, 2020, be adjourned sine die.

                        The parties thank the Court for its attention to this matter.
In light of the parties’ representation that they have settled this            Respectfully submitted,
matter, the telephonic Settlement Conference previously scheduled
for September 24, 2020 is hereby adjourned sine die.
The Clerk of Court is requested to mail a copy of this endorsement
to the Plaintiff.

                                                                          Stephanie Michelle Vilella Alonso
                                                                             Assistant Corporation Counsel
                                                                          Special Federal Litigation Division



                                                   09/11/2020
